DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/19/2019, 2/20/2020, 9/23/2020, 11/3/2020 and 4/30/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JP 2009-300926A - Translation).
In regard to claim 1, Ogawa discloses a lens unit comprising: an optical system that includes at least one lens (section [0020]); a lens barrel that receives the optical system (section [0021], Figure 1, “110”); a lens mount that is provided on one end side of the lens barrel in a direction of an optical axis and includes a plurality of bayonet claws (section [0022], Figure 2, “210”); and an annular elastic member that is mounted on the lens mount, wherein the elastic member includes a protruding portion that is positioned on the one end side and protrudes inward in a radial direction, and a dent that is positioned on an outer peripheral side opposite to the protruding portion so as to be closer to the other end side of the lens barrel than the protruding portion in the direction of the optical axis 

    PNG
    media_image1.png
    466
    463
    media_image1.png
    Greyscale
 
(Figure 4, “312”).

Regarding claims 3 and 4, Ogawa discloses wherein the protruding portion has a cross section having a shape of a curved surface (Figure 4, “313”).  
Regarding claims 8-11, Ogawa discloses said lens unit comprising: a convex portion that is provided on one of the elastic member and the lens mount;  14and a concave portion that is provided on the other of the elastic member and the lens mount, wherein the convex portion and the concave portion are engaged with each other (Figure 4, “312”).  
Regarding claim 12, Ogawa discloses said camera system comprising: a camera body that includes a body mount including a body claw to be engaged with the bayonet claws of the lens unit, wherein the protruding portion of the elastic member of the lens unit biases the body mount in the radial direction (section [0024]).
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fagard (GB 728188 A).
In regard to claim 13, Fagard discloses an annular elastic member (column 2, lines 67-69, Figures 1 & 2, “12”) comprising: a protruding portion that is positioned on one end side in a height direction and protrudes inward in a radial direction (column 2, lines 78-80, Figures 1 & 2, “17”); and a dent that is positioned on an outer peripheral side opposite to the protruding portion so as to be closer to the other end side than the protruding portion in the height direction 

    PNG
    media_image2.png
    239
    477
    media_image2.png
    Greyscale
 
(Figure 2, “12”).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 5-7: a lens unit as claimed, specifically wherein the protruding portion includes a chamfer on the one end side. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 14, 2021